PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of                             

Schönbohm					     :

Application No.  35/507,421			
:	DECISION ON PETITION
Filed:         February 28, 2019
:
Attorney Docket No. 

This is responsive to the communication filed on February 2, 2021, which is being treated as a petition under 37 CFR 1.181, to withdraw the holding of abandonment. 

The petition is DISMISSED.

Applicant may file a renewed petition under 37 CFR 1.181 within two months of the mailing date of this decision.  Extensions of time are available under 37 CFR 1.136(a) are not available.

The above-cited application became abandoned August 27, 2020, for failure to reply in a timely and proper manner to the Ex Parte Quayle action mailed  June 26, 2020, which set a shortened statutory period for reply of two (2) months from its mailing date.  A proper response was not received within the allowable period.   Accordingly, the application became abandoned on August 27, 2020.  A Notice of Abandonment was mailed January 5, 2021.

The instant petition was filed on February 2, 2021.

The petition will not be treated on its merits at this juncture because it is not signed Further to this point, 37 CFR 1.33(b) provides, in pertinent part that:

	(b) Amendments and other papers . Amendments and other papers, except for written assertions 	pursuant to § 1.27(c)(2)(iii) or (c)(2)(iv),filed in the application must be signed by:
	(1) A patent practitioner of record;
	(2) A patent practitioner not of record who acts in a representative capacity under the provisions 	of § 1.34; or
(3) The applicant (§ 1.421). Unless otherwise specified, all papers submitted on behalf of a juristic 	entity must be signed by a patent practitioner.

The petition, as filed on February 2, 2021, is defective because it is not signed in accordance with 37 CFR 1.33(b).  The petition is required to be signed by one of the other parties set forth in 37 CFR 1.33 cited above.  In this instance, where the petition is being signed on behalf of an applicant that is a juristic entity, the petition must be signed by a registered patent practitioner2. Before the petition can be treated on its merits, petitioner is required to resubmit the petition signed by an appropriate party pursuant to 37 CFR 1. 33.  

As a courtesy to applicant, when, as in this case, applicant appears to argue that an Office communication was not received, petitioner must establish non-receipt of the Office communication in accordance with section 711.03(c)(I)(A)(2) of the Manual of Patent Examining Procedure that requires the following:

		2.    Showing of Nonreceipt Required of a Pro Se Applicant 
When the petitioner is a pro se applicant, the Office understands the petitioner may not have developed a formal docket record system for tracking correspondence. Nevertheless, petitioner must provide some sort of showing explaining the manner in which petitioner receives mail from the USPTO, maintains files for patent matters, and treats mail received for such matter. 

Specifically, petitioner must explain the system for keeping track of patent matters - where petitioner keeps the correspondence; where due dates are recorded; how petitioner knows replies are due, etc. In essence, petitioner must explain how he reminds himself of response due dates and shows that the due date for an Office action was not entered into that system. Petitioner should include any available documentary evidence of the mail received, covering a reasonable period after the mailing date of an Office action, to demonstrate non-receipt of an Office action. Petitioner should also provide the USPTO with copies of any records or other methods, which could serve as a reminder of the due date for a response to an Office action, and where petitioner would have entered the receipt date of the Office action if petitioner received it (for example, a copy of the outside of a file or a calendar maintained by petitioner), if these documents are available. Furthermore, petitioner must include a statement from himself, or any other person at the address who may have handled the Office action, indicating that a search was conducted of the location where the correspondence from the USPTO would have been kept; however, the Office action was not found. Lastly, petitioner must state that he was, in fact, residing at (or routinely checked) the correspondence address of record for a reasonable time after the mailing date of an Office action; the period when the Office action would have been received. 

Petitioner has not made the evidentiary showing specified above. Petitioner has not provided a showing explaining the manner in which petitioner receives mail from the USPTO, maintains files for patent matters, and treats mail received for such matter.  Petitioner has not provided any available documentary evidence of the mail received, covering a reasonable period after the mailing date of an Office action, to demonstrate non-receipt of an Office action. Petitioner should also provide the USPTO with copies of any records or other methods, which could serve as a reminder of the due date for a response to an Office action, and where petitioner would have entered the receipt date of the Office action if petitioner received it (for example, a copy of the outside of a file or a calendar maintained by petitioner).  On renewed petition, applicant must provide the aforementioned explanation and documentary evidence.3  
 
Alternatively, applicant may revive the application based on unintentional abandonment under 37 CFR 1.137(a) (FORM PTO/SB/64).  A grantable petition pursuant to 37 CFR 1.137(a) must be accompanied by the required reply to the Ex Parte Quayle action mailed  June 26, 2020, the required petition fee under 37 CFR 1.17(m), and a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional. 


By mail:		Commissioner for Patents
			United States Patent and Trademark Office
			Box 1450
			Alexandria, VA 22313-1450
			
By facsimile:		(571) 273-8300
			Attn:	Office of Petitions

Or

VIA EFS-WEB

Telephone inquiries regarding this decision should be directed to the undersigned (571) 272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        	

Enclosures: Copy--Ex Parte Quayle action mailed June 26, 2020
Form PTO/SB/64				




    
        
            
    

    
        1 (a) The word "applicant" when used in this title refers to the inventor or all of the joint inventors, or to the person applying for a patent as provided in§§ 1.43, 1.45, or 1.46.
        (b) If a person is applying for a patent as provided in § 1.46, the word "applicant" refers to the assignee, the person to whom the inventor is under an obligation to assign the invention, or the person who otherwise shows sufficient proprietary interest in the matter, who is applying for a patent under § 1.46 and not the inventor.
        (c) If fewer than all joint inventors are applying for a patent as provided in § 1.45, the phrase "the applicant" means the joint inventors who are applying for the patent without the omitted inventor(s).
        
        2 It is noted that 37 CFR 1.31 provides:
        
        An applicant for patent may file and prosecute the applicant's own case, or the applicant may give power of attorney so as to be represented by one or more patent practitioners or joint inventors, except that a juristic entity (e.g., organizational assignee) must be represented by a patent practitioner even if the juristic entity is the applicant. The Office cannot aid in the selection of a patent practitioner. 
        
        3 Petitioner is cautioned to maintain a log, calendar, or journal of the correspondence and/or fees petitioner sends to and receives from the USPTO.  The Office understands that a pro se applicant will not have the resources of a law firm and will not have an extensive docketing system.  However, it is reasonable to expect that petitioner will keep a simple log or calendar in which petitioner records the date and kind of correspondence sent to the USPTO and received from the USPTO.  Maintaining such a log will serve as prima facie evidence that correspondence by the Office was not received and avoid the necessity of filing a petition under 37 CFR 1.137 and paying the petition fee.